



Exhibit 10(l)(1)


FIRST AMENDMENT TO ARCONIC
EMPLOYEES’ EXCESS BENEFITS PLAN C
(as amended and restated effective August 1, 2016)


Pursuant to Section 5.1 of the Arconic Employees’ Excess Benefits Plan C
(“Plan”), the Plan is amended effective January 1, 2018, as follows:


1.    Section 2.9 of the Plan shall be amended and restated to require that a
Participant who terminates employment on or after January 1, 2018 will be
distributed his or her benefit in the form of an immediate lump sum where the
present value of such Participant’s nonqualified benefits under all nonqualified
defined benefit plans of Arconic Inc. and all members of its controlled group of
corporations, not otherwise payable under the provisions of the Plan, shall be
equal to or less than the Internal Revenue Code Section 402(g) limit, as follows
(with new language underlined and deleted language stricken):


“2.9 Notwithstanding any provision to the contrary in this Excess Plan, if at
any time the present value of a Participant’s nonqualified benefits under all
nonqualified defined benefit plans of the Company and all members of its
controlled group of corporations, not otherwise payable under the provisions of
the Plan, shall be equal to or less than the Code Section 402(g) limit in effect
at the time of any payment event (for 20162017, $18,000 or less and as adjusted
from time to time by the Internal Revenue Service):,


(i)
The Company may, in the sole and absolute discretion of the Company, elect to
distribute the entire Excess Benefits to the Participant in the form of a lump
sum payment, in lieu of any other Excess Benefits payable under the Plan; or



(ii)
If the participant terminates employment with the Company, Arconic Inc., or any
subsidiary of Arconic Inc., on or after January 1, 2018, the participant’s
entire benefit under this Plan shall be distributed immediately in the form of a
lump sum, in lieu of any other benefit payable under the Plan.



The present value shall be determined by the Company, in the sole and absolute
discretion of the Company, using reasonable actuarial assumptions. The
distribution of the lump sum shall be made as soon as reasonably practicable,
but no later than ninety (90) days after a payment event or two and one-half (2
½) months after the year of the payment event, whichever is later. This Any
payment under this subsection shall extinguish any and all liability under this
Excess Plan and any and all the plans from which the lump sum is provided.”


2.    In all other respects, the Plan is ratified and confirmed.













